November 2, 2020


                                                         Supreme Court

                                                         No. 2019-112-C.A.
                                                         (P1/14-1880A)

                       State              :

                        v.                :

                   Curtis Maxie.          :




              NOTICE: This opinion is subject to formal revision
              before publication in the Rhode Island Reporter. Readers
              are requested to notify the Opinion Analyst, Supreme
              Court of Rhode Island, 250 Benefit Street, Providence,
              Rhode Island 02903, at Telephone (401) 222-3258 or
              Email opinionanalyst@courts.ri.gov, of any typographical
              or other formal errors in order that corrections may be
              made before the opinion is published.
                                                           Supreme Court

                                                           No. 2019-112-C.A.
                                                           (P1/14-1880A)

                  State                    :

                    v.                     :

              Curtis Maxie.                :

            Present: Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.

                                  OPINION

      Chief Justice Suttell, for the Court. The defendant, Curtis Maxie, appeals

from the denial of his motion for a new trial. The defendant maintains that the trial

justice erred by denying his second motion for a new trial and in finding that he had

failed to present newly discovered evidence that would have entitled him to a new

trial. This case came before the Supreme Court pursuant to an order directing the

parties to appear and show cause why the issues raised in this appeal should not be

summarily decided. After considering the parties’ written and oral submissions and

reviewing the record, we conclude that cause has not been shown and that this case

may be decided without further briefing or argument. For the reasons set forth in

this opinion, we affirm the order of the Superior Court.




                                        -1-
                                           I

                                  Facts and Travel

      The underlying facts in this case are set out in State v. Maxie, 187 A.3d 330

(R.I. 2018), in which this Court vacated defendant’s conviction for sex trafficking

of a minor in violation of G.L. 1956 § 11-67-6 and conspiring to do so,1 and affirmed

defendant’s conviction for three counts of first-degree sexual assault. Maxie, 187

A.3d at 331. At trial, the complaining witness, Emily,2 testified over the course of

three days regarding the events that allegedly took place in defendant’s apartment in

April 2014.3

      On June 18, 2014, a grand jury indicted defendant on three counts of

first-degree sexual assault, counts 1, 2, and 3; one count of sex trafficking of a minor,

count 4; and one count of conspiracy to commit the crime of sex trafficking of a

minor, count 6. The defendant was then served with an habitual offender notice.

      On November 18, 2015, defendant filed a motion to dismiss count 4 on the

basis that the statute under which defendant was charged was defective. The


1
  This Court found that G.L. 1956 § 11-67-6 was fatally defective by the absence of
language setting forth a crime; at the time the issue initially reached this Court,
chapter 67 of title 11 of the general laws had been repealed by the Legislature. State
v. Maxie, 187 A.3d 330, 331 (R.I. 2018); see P.L. 2017, ch. 232, § 1 (July 18, 2017);
P.L. 2017, ch. 260, § 1 (July 19, 2017).
2
  We use a pseudonym to protect the privacy of the minor victim.
3
  For purposes of this opinion, a precise recitation of the sordid details of the acts
allegedly committed by defendant is not necessary. Although the testimony was
extensive, we do not deem it vital to delve into the details at this juncture.

                                          -2-
defendant later moved to dismiss count 6 on the same basis. These motions were

denied by the trial justice, and the case proceeded to trial.

      On April 20, 2016, defendant was found guilty by the jury on all counts. On

May 2, 2016, defendant filed a motion for a new trial, and argued at the hearing on

the motion again that, as to counts 4 and 6, the statute under which he was convicted

was defective. The trial justice denied the motion.

      On the first-degree sexual assault convictions, defendant was sentenced to

three concurrent terms of forty-five years to serve at the Adult Correctional

Institutions; on the sex trafficking conviction, defendant was sentenced to serve forty

years at the ACI, to run consecutively; on the conspiracy conviction, defendant was

sentenced to serve ten years at the ACI, to run concurrently with the sex-trafficking

sentence but consecutively to the sexual assault sentences; and, as an habitual

offender, defendant was sentenced to an additional fifteen years to serve at the ACI,

consecutively to the other sentences.        A judgment of conviction entered on

September 13, 2016.

      The defendant appealed his conviction to this Court. On appeal, defendant

argued that the trial justice erred in denying his motion to dismiss as to counts 4 and

6 of the indictment. Maxie, 187 A.3d at 336. We agreed with defendant and vacated

his conviction as to counts 4 and 6; we also affirmed the judgment of conviction in

all other respects. Id. at 341, 344.


                                          -3-
      On June 30, 2018, defendant filed a second motion for a new trial. The

defendant believed that the vacatur of his convictions on count 4 and count 6

constituted newly available evidence, allowing him to file this motion.            The

defendant argued that, because counts 4 and 6 did not constitute crimes, the jury was

improperly instructed to hear evidence regarding those counts. Thus, defendant

asserted that the evidence that was admitted as to those counts was so prejudicial

that defendant did not receive a fair trial on the sexual assault counts.

      The trial justice determined that all of the evidence regarding “how [Emily]

got to Mr. Maxie’s apartment, the circumstances surrounding her appearance in his

apartment, all of that background information * * * is factually connected to all of

it.” Further, the trial justice decided that these surrounding facts went to the element

of force or coercion as to the sexual assault counts. Thus, the trial justice denied

defendant’s second motion for a new trial. The defendant then filed a timely notice

of appeal.

                                           II

                                Standard of Review

      “When passing on a motion for [a] new trial, ‘the trial justice acts as a

thirteenth juror and exercises independent judgment on the credibility of witnesses

and on the weight of the evidence.’” State v. Cerda, 957 A.2d 382, 385 (R.I. 2008)

(quoting State v. Bergevine, 942 A.2d 974, 981 (R.I. 2008)). “The trial justice must


                                         -4-
(1) consider the evidence in light of the jury charge, (2) independently assess the

credibility of the witnesses and the weight of the evidence, and then (3) determine

whether he or she would have reached a result different from that reached by the

jury.” State v. Rivera, 987 A.2d 887, 902 (R.I. 2010) (brackets omitted) (quoting

State v. Schloesser, 940 A.2d 637, 639 (R.I. 2007)). “Because a trial justice, when

deciding a motion for a new trial, is in an especially good position to evaluate the

facts and to judge the credibility of the witnesses, on appeal, this Court’s review is

deferential.” State v. McDonald, 157 A.3d 1080, 1089 (R.I. 2017) (quoting State v.

Watkins, 92 A.3d 172, 191 (R.I. 2014)). Thus, this Court “will not overturn the trial

justice’s decision absent an indication that he or she overlooked or misconceived

relevant and material evidence or was otherwise clearly wrong.” State v. Drew, 79

A.3d 32, 37 (R.I. 2013) (quoting State v. Price, 66 A.3d 406, 418 (R.I. 2013)).

                                         III

                                     Discussion

      Generally, a motion for a new trial must be made within ten days after a

verdict or guilty finding. Super. R. Crim. P. 33. However, a motion for a new trial

based on newly discovered evidence can be made “within three (3) years after the

entry of judgment by the court[.]” Id. “The time limit set forth in Rule 33 is

jurisdictional and cannot be waived.” State v. Champion, 873 A.2d 92, 94 (R.I.

2005).


                                        -5-
      When trial courts consider a motion for a new trial based on newly discovered

evidence pursuant to Rule 33, they utilize a two-pronged test. Drew, 79 A.3d at 38.

             “The first prong encompasses a four-part inquiry,
             requiring that the evidence is (1) newly discovered since
             trial, (2) not discoverable prior to trial with the exercise of
             due diligence, (3) not merely cumulative or impeaching
             but rather material to the issue upon which it is admissible,
             (4) of the type which would probably change the verdict
             at trial.” Id. (quoting Price, 66 A.3d at 417).

If the first prong is satisfied, the trial justice then turns to the second prong and

“determine[s] if the evidence presented is credible enough to warrant a new trial.”

Id. (quoting Price, 66 A.3d at 417).

                                           A

                    Timeliness of the Motion for a New Trial

      The defendant was found guilty by the jury on April 20, 2016, and the

judgment of conviction entered on September 13, 2016. The defendant filed the

motion at issue here on June 30, 2018. Thus, this motion for a new trial was only

timely filed if it was based on newly discovered evidence. See Super. R. Crim. P.

33. The defendant argues that our holding in Maxie—vacating his conviction on

counts 4 and 6—constitutes newly discovered evidence.

      This Court now addresses, for the first time, whether or not the vacating of a

conviction on other counts of an indictment constitutes “evidence” for the purpose

of newly discovered evidence under Rule 33 of the Superior Court Rules of Criminal


                                          -6-
Procedure. When faced with this question, other courts have determined that a

disposition on direct appeal is not “new evidence” justifying a new trial. See, e.g.,

United States v. Hough, 276 F.3d 884, 899 (6th Cir. 2002) (finding that “[t]his

argument cannot be seriously entertained. It is patently absurd to regard disposition

on direct appeal as ‘new evidence’ that would justify a new trial”); see also United

States v. King, 735 F.3d 1098, 1108-09 (9th Cir. 2013) (finding that a change in the

law does not constitute newly discovered evidence for purposes of Rule 33); State

v. Gatcomb, 478 A.2d 1129, 1130 (Me. 1984) (adopting a strict definition of “newly

discovered evidence” as evidence solely “which bears on the guilt or innocence of

the accused”).

      Generally, “evidence” is defined as “[s]omething (including testimony,

documents, and tangible objects) that tends to prove or disprove the existence of an

alleged fact[.]” Black’s Law Dictionary 697 (11th ed. 2019). This Court has

addressed a variety of evidence regarded as the kind that may justify a new trial if

newly discovered. See State v. Messa, 593 A.2d 957, 959-60 (R.I. 1991) (testimony

of a witness who allegedly heard the complaining witnesses discussing faking the

crime of which the defendant was accused was newly discovered evidence that

necessitated the granting of the motion for a new trial); see also Putnam v. MacLeod,

23 R.I. 373, 378, 50 A. 646, 647 (1901) (relying solely on “transactions which have

taken place since the trial of the case, tending to show a compromise and settlement


                                        -7-
of the matter in litigation” was not newly discovered evidence); Johnson v.

Blanchard, 5 R.I. 24, 26 (1857) (concluding that a post-trial recollection by a trial

witness is not a discovery of new evidence).

      The defendant has been unable to direct us to any case wherein we, or any

other court, have regarded a disposition on direct appeal as “new evidence” under

Rule 33; we decline to do so now. Dispositions on direct appeal are unlike the types

of evidence we have considered to be newly discovered under Rule 33. Our prior

decision in Maxie did not uncover facts or circumstances regarding the guilt or

innocence of the defendant as to counts 1, 2, and 3 of the indictment. See Gatcomb,

478 A.2d at 1130. This “evidence” of a disposition on direct appeal is not of the

kind that would bring those facts within the purview of Rule 33 as “newly discovered

evidence.” Therefore, this motion for a new trial was filed outside of the ten-day

time limit set forth in Rule 33, which cannot be waived. See Champion, 873 A.2d at

94. Accordingly, we affirm the order denying the defendant’s second motion for a

new trial.

                                         IV

                                    Conclusion

      For the reasons stated herein, we affirm the order of the Superior Court. The

record shall be returned to the Superior Court.




                                        -8-
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                               Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        State v. Curtis Maxie.

                                     No. 2019-112-C.A.
Case Number
                                     (P1/14-1880A)

Date Opinion Filed                   November 2, 2020


Justices                             Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.


Written By                           Chief Justice Paul A. Suttell


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Netti C. Vogel

                                     For State:

                                     Owen Murphy
Attorney(s) on Appeal                Department of Attorney General
                                     For Defendant:

                                     George J. West, Esq.




SU-CMS-02A (revised June 2020)